DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received November 19, 2021.  Claims 16-32 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims do not define a “low” Tg monomer versus a “high” Tg monomer.  What constitutes a low or high monomer?  Where does one leave off and the other begin?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 16-20, and 22-32 under 35 U.S.C. 103 as being unpatentable over Swanson et al, WO 2016/0115430 in view of Schorr et al, US 2011/0152925 is withdrawn in view of applicants’ amendment and response.

Claims 16-20 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al, US 2017/0196780 in view of Swanson et al, WO 2014/209798 (US 2016/0115430 will be referred to for convenience). 
Mizuno et al teach a foaming skin wash comprising surfactant, acrylate/vinyl neodecanoate copolymer (vinyl neodecanoate Tg= -3ºC).  This is precisely the “first liquid composition” of the claims.
Swanson et al teach a method for removing spores (¶106) from a surface by using a wipe or sponge coated with a guanidinyl-containing polymer (see abstract).  With respect to the “cationic coated article” claimed, this is precisely satisfied by the wipe coated with a quanidinyl-containing polymer of the reference.  The wipe is used in conjunction with a liquid, which is a combination of water and solvent such as ethanol, wherein at least 20% water is used, i.e. 80% ethanol may be used (¶119).  It would have been obvious for one of ordinary skill in the art to use the coated wipe with a 
And so it would have been obvious for one of ordinary skill in the art, concerned with removing spores, to first use the foaming skin wash of Mizuno et al, followed by the wipe of Swanson et al with confidence of successfully removing spores from the skin.

The rejection of claims 16-32 under 35 U.S.C. 103 as being unpatentable over Hobbs et al, US 2010/0282409 in view of Swanson et al, WO 2016/0115430 and Schorr et al, US 2011/0152925 is withdrawn in view of applicants’ amendment and response.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs et al, US 2010/0282409 in view of Swanson et al, WO 2014/209798 (US 2016/0115430 will be referred to for convenience).
Hobbs et al teach an antimicrobial composition for the skin comprising 80% ethanol, water, and disinfectant (¶147, table 6).  These compositions contain a hydrophobic polymer soluble in the lower alcohol (¶51), and may include butyl acrylate and ethylhexyl acrylate monomers (¶57).  It would have been obvious for one of ordinary skill in the art to use acrylate copolymers containing low Tg monomers according to the present invention, as such copolymers are common in the art and are taught by Hobbs et al.
After using an alcohol-based antimicrobial, Swanson et al are relied upon as set forth above.  Recall that Swanson may use up to 80% water (¶119).  It would have been obvious for one of ordinary skill in the art to use an alcohol-based antimicrobial, followed by the wipe of Swanson et al for the purpose of removing spores precisely as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761